Citation Nr: 1036303	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable disability rating for service-
connected condylomata acuminata.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Alsup, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1969 to March 1971.  
Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for a 
compensable disability rating for service-connected condylomata 
acuminata disability.  The Veteran disagreed and perfected an 
appeal.  

In April 2010, the Veteran and his wife presented evidence and 
testimony in support of the Veteran's claim at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ).  A transcript 
of that hearing has been associated with the Veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the April 2010 hearing, the Veteran and his wife indicated 
that the Veteran's condition had worsened since the May 2005 VA 
examination that the RO relied upon to render its decision.  The 
Board notes that several dermatology notes to the Veteran's VA 
treatment record indicate that the Veteran generally had 
complaints of dryness and purities on his arms, chest, hands, 
feet, legs, back and shoulders.  He further complained that the 
itchy condition it caused woke him at night.  A September 2005 
dermatology note indicates that the Veteran complained of 
cracking of the skin, particularly on his hands.

During the hearing, the Veteran's wife described how she would 
peel flakes of skin from the Veteran's legs.  See hearing 
transcript at page 6.  The Veteran described how the condition 
was extremely itchy and that it bothered him sleeping.  See 
hearing transcript at page 11.  They both described how the 
condition had worsened since the Veteran was last examined.  

The Board notes that the May 2005 VA examiner reported that the 
course of the condition is intermittent and non-worsening.  The 
Veteran and his spouse have testified that it is not intermittent 
and has gotten worse. VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims 
that a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination].  

The Board observes that in the absence of any supporting evidence 
of periods of flare-ups, VA is not obligated to offer a claimant 
another examination. However, no attempt to develop this aspect 
of the Veteran's claim has been made. See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) [where fluctuating conditions escape 
detection on examination, VA must conduct an examination during 
the active stage of the disease]; compare with Voerth v. West, 13 
Vet. App. 117, 122- 3 (1999) [" . . . in Ardison the appellant's 
worsened condition would last weeks or months while here the 
appellant's worsened condition would last only a day or two."].

The Board finds that the medical record does not adequately 
describe the Veteran's current condition. Such a description is 
necessary for proper and fair adjudication of the Veteran's claim 
for an increased disability rating. See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one"]. The Board further notes that the Court 
has also determined that once VA undertakes the effort to provide 
an examination, it must provide an adequate one. See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). Thus, VBA should arrange for 
a complete examination of the Veteran's skin condition to include 
an assessment of the nature and extent of flare-ups.

The Board notes that the Veteran had difficulty expressing 
himself at the hearing; his wife testified that he had dementia.  
The Board further notes that the Veteran's wife is very 
knowledgeable about the Veteran's skin condition.  VBA should 
consider whether it may be advantageous to request that she 
accompany the Veteran to any VA examination.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  VBA shall obtain all VA treatment records 
not already in the record that pertain to the 
Veteran's service-connected skin disability 
and associate them with the Veteran's VA 
claims folder.

2.  VBA shall provide the Veteran with a 
dermatology examination to be performed by a 
dermatologist.  The examining physician shall 
review the Veteran's VA claims folder prior 
to performing the examination.  The examiner 
shall provide a description of the Veteran's 
service-connected disability and describe the 
extent of its involvement by including a 
description of the percentage of coverage of 
the Veteran's body and the percentage of 
coverage of the Veteran's exposed areas.  The 
examiner shall indicate whether the Veteran's 
condition is treated by corticosteroid or 
other immunosuppressive drugs.  The 
examiner's written report shall be associated 
with the Veteran's VA claims folder.

3.  Following the foregoing, and any other 
development deemed necessary, VBA shall 
readjudicate the Veteran's claim for 
entitlement to a compensable disability 
rating for service-connected condylomata 
acuminata. If the benefit sought on appeal 
remains denied, VBA shall prepare a 
Supplemental Statement of the Case for the 
Veteran, provide him with adequate time to 
respond and forward the Veteran's VA claims 
folder to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


